DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernov (US Patent Application Publication 2015/0102931) in view of Katerberg (US Patent Application Publication 2013/0314206).
Regarding claim 1, Chernov discloses a method of detecting a blockage position in a pipeline composed of non-metallic pipes, comprising: 
disposing a radio-frequency identification tag (120) in one of the pipes [0026];
taking a normal power as a transmitting power [0030];
transmitting a first frequency with the transmitting power and then reading a first echo signal sent by the RFID tag [0030];  
transmitting a second frequency with the transmitting power and then reading a second echo signal sent by the RFID tag, wherein the second frequency is higher than the first frequency [0030]; and
comparing the first echo signal and the second echo signal to generate a signal standing for whether a position of the pipe at which the RFID tag is located is blocked [0030].
Chernov teaches that the comparison indicates whether the pipe is leaking, but does not explicitly disclose the signal standing for whether the pipe is blocked. 
Katerberg discloses comparing sequential echo signals provided by a radio-frequency identification tag 415 to a reader 438 to generate a signal standing for whether a position of a hose at which the tag is located is blocked [0052]. 
Katerberg teaches that the signal can be used to report a warning to check the corresponding hose [0052]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the comparison between echo signals disclosed by Katerberg generated by the RFID tag in the pipeline disclosed by Chernov because the comparison would predictably produce a signal that indicates pipe blockage and because the signal could be used to generate a warning to check for said blockage.
Regarding claim 2, Chernov further discloses wherein the RFID tag is attached on an outside of the pipe or embedded in a tube wall of the pipe [0026].
Claim(s) 3, 5, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernov (US Patent Application Publication 2015/0102931) in view of Katerberg (US Patent Application Publication 2013/0314206) and further in view of O’Haire (US Patent Application Publication 2013/0154801).
Regarding claim 3, Chernov discloses the method of claim 1 as discussed above but does not disclose wherein when both the first and second echo signals cannot be read, the transmitting power is increased to repeat a step of reading the first and second echo signals until either of the first and second echo signals can be read. 
O’Haire discloses a method for reading radio frequency identification tags (Title) wherein when both of a first and second echo signal cannot be read, a transmitting power is increased to repeat a step of reading the first and second echo signals until either of the first and second echo signals can be read [0034-0036, as shown in Figure 3]. 
O’Haire teaches that this operation reduces the power consumption of the RFID tag, which conserves battery power if a battery is used to power the tag or reader [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the step of increasing disclosed by O’Haire in the method disclosed by Chernov to consume the least power in operation of the RFID tags thereby conserving battery power if it is used to power the tag or reader. 
Regarding claim 5, Chernov further discloses wherein when the first echo signal is successfully read but the second echo signal cannot be read, this means a position of the pipe at which the RFID tag is located is blocked, on the contrary, the position of the pipe at which the RFID tag is located is not blocked [0030]. 
Regarding claim 7, Chernov discloses the method of claim 1 as discussed above and further discloses when both of the first and second echo signals can be read, signal strengths of the first and second echo signals are compared, when the first echo signal is greater than the second echo signal in signal strength, a position at which the RFID tag is located is not blocked, on the contrary, the position of the pipe at which the RFID tag is located is blocked [0030]. 
Chernov does not disclose wherein when the RFID reader cannot read both the first and second echo signals, the transmitting power is increased to repeat a step of reading the first and second echo signals until both of the first and second echo signals can be read. 
O’Haire discloses a method for reading radio frequency identification tags (Title) wherein when both of a first and second echo signal cannot be read, a transmitting power is increased to repeat a step of reading the first and second echo signals until both the first and second echo signals can be read [0034-0036, as shown in Figure 3]. 
O’Haire teaches that this operation reduces the power consumption of the RFID tag, which conserves battery power if a battery is used to power the tag or reader [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the step of increasing disclosed by O’Haire in the method disclosed by Chernov to consume the least power in operation of the RFID tags thereby conserving battery power if it is used to power the tag or reader. 
Regarding claim 13, Chernov discloses a method for detecting a blockage position in a pipeline composed of non-metallic pipes, comprising: 
disposing an RFID tag (120) in the pipe [0026];
taking a normal power as a transmitting power [0030];
transmitting a first frequency with the transmitting power at a fixed distance from the RFID tag and then reading a first echo signal sent by the RFID tag [0030];  
transmitting a second frequency with the transmitting power and then reading a second echo signal sent by the RFID tag, wherein the second frequency is higher than the first frequency [0030]; and
calculating a power difference between the transmitting power and the normal power when the first echo signal is successfully read [0030];
generating a signal standing for a position of the pipe at which the RFID tag is located is not blocked when the transmitting power is equal to the normal power [0030]; and
generating a signal standing for a position of the pipe at which the RFID tag is located is blocked when the power difference is greater than a threshold, and the pipe is not blocked when the power difference is not greater than the threshold [0030]. 
Chernov teaches that the comparison indicates whether the pipe is leaking, but does not explicitly disclose the signal standing for whether the pipe is blocked. 
Katerberg discloses comparing sequential echo signals provided by a radio-frequency identification tag 415 to a reader 438 to generate a signal standing for whether a position of a hose at which the tag is located is blocked [0052]. 
Katerberg teaches that the signal can be used to report a warning to check the corresponding hose [0052]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the comparison between echo signals disclosed by Katerberg generated by the RFID tag in the pipeline disclosed by Chernov because the comparison would predictably produce a signal that indicates pipe blockage and because the signal could be used to generate a warning to check for said blockage.
Chernov, as modified by Katerberg, does not disclose increasing the transmitting power and then repeating step c) when the first echo signal cannot be read. 
O’Haire discloses a method for reading radio frequency identification tags (Title) wherein when both of a first and second echo signal cannot be read, a transmitting power is increased to repeat a step of reading the first and second echo signals until both the first and second echo signals can be read [0034-0036, as shown in Figure 3]. 
O’Haire teaches that this operation reduces the power consumption of the RFID tag, which conserves battery power if a battery is used to power the tag or reader [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the step of increasing disclosed by O’Haire in the method disclosed by Chernov to consume the least power in operation of the RFID tags thereby conserving battery power if it is used to power the tag or reader. 
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernov (US Patent Application Publication 2015/0102931) in view of Katerberg (US Patent Application Publication 2013/0314206) and further in view of Overhultz (US Patent Application Publication 2004/0056091).
Regarding claim 4, Chernov discloses the method of claim 1 as discussed above, but does not disclose wherein when both the first and second echo signals can be read, the transmitting power is decreased to repeat a step of reading the first and second echo signals until either of the first and second echo signals can be read. 
Overhultz discloses a method for controlling an RFID reader (210) that reads first and second echo signals sent by an RFID tag (120), wherein a transmitting power is decreased to repeat a step of reading the first and second echo signals until either of the first and second echo signals can be read [0110]. 
Overhultz teaches that decreasing the transmitting power periodically after reading the first and second echo signals conserves battery power where a battery is used to power the tags or reader [0080] [0190]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of decreasing disclosed by Overhultz with the method disclosed by Chernov to conserve battery power consumed by the RFID tag or reader. 
Regarding claim 6, Chernov further discloses wherein when the first echo signal is successfully read but the second echo signal cannot be read, this means a position of the pipe at which the RFID tag is located is blocked, on the contrary, the position of the pipe at which the RFID tag is located is not blocked [0030]. 
Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernov (US Patent Application Publication 2015/0102931) in view of Overhultz (US Patent Application Publication 2004/0056091).
Regarding claim 8,  Chernov discloses a device for detecting a blockage position in a pipeline composed of non-metallic pipes, comprising: 
a radio-frequency identification tag (120); and 
an RFID reader (210). 
Chernov does not disclose the RFID reader comprising a control module, a microprocessor, a radio-frequency transceiver module and a modem module, wherein the RF transceiver module is connected with the microprocessor through the modem module, the RFID reader transmits an RF signal and receives an echo signal from the RFID tag through the RF transceiver module, and the control module is connected to the microprocessor. 
Overhultz discloses an RFID reader comprising a control module (16), a microprocessor (14), a radio-frequency transceiver module (12, 22) and a modem module [0237], wherein the RF transceiver module is connected with the microprocessor through the modem module [0237], the RFID reader transmits an RF signal and receives an echo signal from an RFID tag (10) through the RF transceiver module, and the control module is connected to the microprocessor (as shown in Figures 4 or 7). 
Overhultz teaches that the reader switches the tag between different power modes for power conservation [0017] [0061] [0064]. Overhultz teaches that a modem module is one of several known methods for communication between the components of the RFID reader [0237]. Overhultz teaches that this reader arrangement allows the reader to operate without a connection, and allows the reader to be placed in a concealed location [0239]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the RFID reader disclosed by Overhultz for the RFID reader disclosed by Chernov because it would reasonably be expected to conserve power for the RFID tag and allow the reader to be placed in a concealed location. 
Regarding claim 9, Chernov, as modified by Overhultz, discloses the device of claim 8 wherein Overhultz discloses the control module as discussed above. Overhultz further discloses wherein the control module comprises control software and/or control hardware [0090]. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the RFID reader disclosed by Overhultz for the reader disclosed by Chernov for the reasons specified in reference to claim 8 above. 
Regarding claim 11, Chernov, as modified by Overhultz, discloses the device of claim 8 as discussed above. Overhultz further discloses a distance measurement module for measuring a distance between the RFID reader and the RFID tag [0210-0211]. Overhultz teaches that the energy returned by the RFID tag in the echo signal varies inversely with the fourth power of the distance from the transceiver and further teaches that the module is well known in the art and readily available as a shelf item [0187]. Overhultz teaches that the range over which the RFID tag operates depends at least on the distance from the reader [0217-0218]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement module disclosed by Overhultz with the device disclosed by Chernov to limit reading of the RFID tag over its operation distance which is determined from the energy returned by the tag. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernov (US Patent Application Publication 2015/0102931) in view of Overhultz (US Patent Application Publication 2004/0056091) and further in view of Gottlieb (US Patent Application Publication 2019/0145807).
Regarding claim 10, Chernov, as modified by Overhultz, discloses the device of claim 8 including a pipe at which the RFID tag is located as discussed above. Chernov does not disclose a display electrically connected to the control module for showing signals of whether the position of the pipe is blocked or not. 
Gottlieb discloses a method of detecting a blockage position in a pipeline, the pipeline including a tag (26) in a pipe (28), and a display (24) which is electrically connected to a control module (32) for showing signals of whether a position of the pipe is blocked or not [0028-0030] [0036]. 
Gottlieb teaches that pipelines are often used to extract or convey natural resources such as oil, natural gas and water that are drilled at great expense [0003]. Gottlieb teaches that great care is typically taken to measure the precise amounts of these valuable resources as they are transported to customers [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the display disclosed by Gottlieb with the device disclosed by Chernov to ensure precise measurement of the resources conveyed by the pipeline.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernov (US Patent Application Publication 2015/0102931) in view of Overhultz (US Patent Application Publication 2004/0056091) and further in view of Khalifa (US Patent Application Publication 2013/0199272).
Regarding claim 12, Chernov, as modified by Overhultz, discloses the device of claim 8 as discussed above but does not disclose a support fixed on the RFID reader, wherein an end of the support leans against the pipe for keeping a fixed distance between the RFID reader and the RFID tag. 
Khalifa discloses a support (30, 14) fixed on a RFID reader (26), wherein and end of the support leans against a pipe (22) for keeping a fixed distance between the RFID reader and a RFID tag (24). 
Khalifa teaches that the support provides stability of motion of the RFID reader, keeps the sensors at controlled positions and secures smooth sliding at the contact points with the pipe [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention  to combine the support disclosed by Khalifa with the device disclosed by Chernov to maintain a distance between the reader and the tag that secures smooth sliding and stable motion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747